Colem:an, C. J.,
concurring:
I concur in the judgment of reversal, for the reason that it appears from the evidence that the defendant Capuro was not a party to the employment of the plaintiff. He was asked: “Did you ever have any conversation or make any contract with Mr. W. H. Campbell, the plaintiff, with regard to the sale of your ranch to Mr. Green or any one else?” To which he answered, “No.” He jvas asked similar questions several times and his answer was invariably “No.” His codefendant gave similar testimony. The plaintiff testified that he had no conversation with defendant Capuro concerning the deal, as they could not understand each other. There could have been no ratification by Capuro, as there is not a scintilla of evidence to the effect that the terms of the contract which Vanetti made were ever brought to his knowledge prior to the closing of the deal.
I am not in accord with the conclusions reached by my learned associates on the question discussed in their opinion. Where a broker is employed to sell real estate, it is a general rule that when he finds a person who is ready, willing and able to buy upon the terms named, he has-earned his commission; and when the broker introduces a prospective purchaser to the seller, and the seller, without breaking off negotiations, thereafter sells the property at a reduced figure, the broker is entitled to his commission. See exhaustive note to Smith v. Preiss, Ann. Cas. 1913d, 823, 824, citing many cases; 19 Cyc. 249-251.
In the instant case, in my opinion, the court was justified from the evidence in concluding that the negotiations initiated in February were never broken off, and that plaintiff was the procuring cause of the sale which was consummated. Appellants have sought to make much of the fact that several months elapsed between *102the time of the introduction of Green to Vanetti and the date of the sale. In the light of the testimony, I fail to see the force of this contention. Furthermore, there is evidence that it was necessary to bring two suits to quiet title to certain portions of the ranch. What, if any, effect the defects in the title had in causing the delay is not apparent.